Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant's arguments filed 06/23/21 (pages 6-11), regarding claims, have been fully considered but they are not persuasive.  New reference of Jinlong Zhu (Enhanced Patterned Wafer Defect Detection Using a Plasmonic Waveguide Metalens Array) has been found for the amended limitation “the target object is a semiconductor wafer or a semiconductor”.  
 Kim’s references, (U.S. Pub. No. 2020/0217796), discloses the claimed invention except for the material of the object is a semiconductor material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Kim’s reference with a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.
Grounds for the rejection of claims are provided below as necessitated by amendment.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 05/17/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.	Claims 1-8, are rejected under 35 U.S.C. 103 as being anticipated by Kim et al. (U.S. Pub. No. 2020/0217796) in view of Khorasaninejad et al. (U.S. Pub. No. 2019/0162592), further in view of Jinlong Zhu (Enhanced Patterned Wafer Defect Detection Using a Plasmonic Waveguide Metalens Array). Hereafter “Kim”, “Khorasaninejad”, “Jinlong”.  (Please see the attached file for Jinlong).
             Regarding Claim 1, Kim teaches
            a lens module comprising at least one metalens, (figure 1, metalens ML10), wherein during an inspection process, the light beam emitted from the light source is focused on a target object by the metalens of the lens module ([0058], lines 14-20, [0070], figure 3, light beam L11 is focused on region of target object R10 by the metalens ML11) and is reflected to form a 
           a receiver for receiving the reflected light, (figure 22, detector 1200 is not different from a receiver); and 
           a processor for receiving an electric signal corresponding to the reflected light and generating an inspection result, (figure 22.  It is inherent that detector 1200 receives analog signal of reflected light L2, this detector must have converter capable to convert analog signal L2 into electric signal of analyzer 1300).
            Further, Khorasaninejad also teaches reflected light by the target object, ([0101], figure 9).  Although Kim does not teach a light source for producing a light beam, Khorasaninejad teaches ([0080]; Figure 4, tunable laser).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kim by having a light source in order to generate light beam for the inspection.
            Kim discloses the claimed invention except for the material of the object is a semiconductor material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Kim’s reference with a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.
           Moreover, although Kim does not teach the material of the object is a semiconductor material, Jinlong also teaches, (Metalens array is used to detect defects with CD in nm of semiconductor material.  Please see the attached file for Jinlong).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or 

             Regarding Claim 2, Kim teaches the metalens includes a transparent substrate and a metasurface disposed on a side of the transparent substrate, (figure 4, substrate SUB10).

             Regarding Claim 3, Kim teaches the metasurface includes a 2-dimensions (2D) surface resonator composed of a plurality of nanostructures disposed on the transparent substrate, (figures 13-15, NS10, NS20, NS30).

             Regarding Claim 4, Kim teaches the side of the transparent substrate on which the metasurface is disposed faces the light source during the inspection process, (figure 2, metasurface of ML10 is disposed faces the light L10).

             Regarding Claim 5, Kim teaches the side of the transparent substrate on which the metasurface is disposed faces the target object during the inspection process, (figure 2, metasurface of ML10 is disposed faces the target object OBJ).

             Regarding Claim 6, Kim teaches the receiver comprises at least one metalens, and the metalens of the receiver (figure 2, metalens ML10 is for disposed for both target object and for detector) is capable of focusing the reflected light to form a high-resolution image, (it is inherent that metalens is capable to form a high-resolution image).



            Regarding Claim 8, Kim teaches the processor is capable of processing the electric signal (figure 22.  Analyzer 1300 must contain at least a processor.  It is inherent that detector 1200 receives analog signal of reflected light L2 must have converter capable to convert analog signal L2 to electric signal of analyzer 1300).  Although Kim does not teach to produce an inspection image as the inspection result, Khorasaninejad teaches (figure 9, camera 202 is not different from an inspection image device which produces an inspection image). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kim by producing an inspection image as the inspection result in order to implement imaging inspection system.

6.	Claims 10-16 are rejected under 35 U.S.C. 103 as being anticipated by Kim et al. (U.S. Pub. No. 2020/0217796) in view of Khorasaninejad et al. (U.S. Pub. No. 2019/0162592), further in view of Jinlong Zhu (Enhanced Patterned Wafer Defect Detection Using a Plasmonic Waveguide Metalens Array), further in view of Nagai et al. (U.S. Pat. No. 6,259,094). Hereafter “Kim”, “Khorasaninejad”, “Jinlong”, “Nagai”. (Please see the attached file for Jinlong).


            (a) providing an inspection system of semiconductor device, the inspection system, (figure 22) comprising:
           a lens module for receiving the light beam, wherein the lens module comprises at least one metalens, (figure 1, light L10, metalens ML10);
           a receiver for receiving a reflected light of the light beam (figure 22, detector 1200 is not different from a receiver); and
           a processor for receiving an electrical signal corresponding to the reflected light and generating an inspection result, (figure 22.  It is inherent that detector 1200 receives analog signal of reflected light L2, this detector must have converter capable to convert analog signal L2 into electric signal of analyzer 1300);
          (b)    providing a target object facing the lens module, (figure 4, substrate SUB10, metalens ML12); 
          (c)    emitting the light beam such that the light beam passing through the metalens is focused on the semiconductor device and forms a reflected light by the semiconductor device, (figure 2, light L10, metalens ML10, object OBJ);
          (d)    sending the electric signal corresponding to the reflected light to the processor after the receiver receives the reflected light, (figure 22.  It is inherent that detector 1200 receives analog signal of reflected light L2, this detector must have converter capable to convert analog signal L2 into electric signal of analyzer 1300); and
           (e)    producing an inspection image by the processor according to the electric signal to obtain an inspection result, (figure 22.  Analyzer 1300 must contain at least a processor.  It is 
            Further, Khorasaninejad also teaches reflected light by the target object, ([0101], figure 9).  Although Kim does not teach a light source for producing a light beam, Khorasaninejad teaches ([0080]; Figure 4, tunable laser).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kim by having a light source in order to generate light beam for the inspection.
            Although Kim does not teach the target object comprises at least one semiconductor device, Nagai teaches, (column 1, lines 6-11).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kim by having a semiconductor wafer or a semiconductor substrate in order to inspect a specific target object.
            Kim discloses the claimed invention except for the material of the object is a semiconductor material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Kim’s reference with a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.


             Regarding Claim 11, Kim teaches the metalens includes a transparent substrate and a metasurface disposed on a side of the transparent substrate, (figure 4, substrate SUB10).

             Regarding Claim 12, Kim teaches the metasurface includes a 2-dimensions (2D) surface resonator composed of a plurality of nanostructures disposed on the transparent substrate, (figures 13-15, NS10, NS20, NS30).

             Regarding Claim 13, Kim teaches the side of the transparent substrate on which the metasurface is disposed faces the light source during the inspection process, (figure 2, metasurface of ML10 is disposed faces the light L10).

             Regarding Claim 14, Kim teaches the side of the transparent substrate on which the metasurface is disposed faces the target object during the inspection process, (figure 2, metasurface of ML10 is disposed faces the target object OBJ).



             Regarding Claim 16, Kim teaches a photoelectric converter for receiving the reflected light that passes through the receiver, wherein the photoelectric converter is capable of producing the electric signal corresponding to the reflected light and sending the electric signal to the processor, (figure 22.  It is inherent that detector 1200 receives analog signal of reflected light L2, this detector must have converter capable to convert analog signal L2 into electric signal of analyzer 1300).

7.	  Claim 18, are rejected under 35 U.S.C. 103 as being anticipated by Kim et al. (U.S. Pub. No. 2020/0217796) in view of Khorasaninejad et al. (U.S. Pub. No. 2019/0162592), further in view of Jinlong Zhu (Enhanced Patterned Wafer Defect Detection Using a Plasmonic Waveguide Metalens Array), further in view of Nagai et al. (U.S. Pat. No. 6,259,094), and further in view of Park et al. (U.S. Pub. No. 2019/0011535) or of Kimba et al. (U.S. Pub. No. 2013/0056635). Hereafter “Kim”, “Khorasaninejad”, “Jinlong”, “Nagai”, “Park”, “Kimba”.  (Please see the attached file for Jinlong).
            Regarding Claim 18, Kim teaches step c) to step e) as disclosed in claim 10 above.  It is inherent that repeating these steps is for inspection different target object.  Although Kim does not teach a plurality of semiconductor devices, and the inspection method comprises a step (f) of moving the light source and the lens module to a location corresponding to another one of the 

Other reference
8.            Park et al. (U.S. Pub. No. 2019/0011535) also teaches a light source for producing a light beam; a lens module comprising at least one metalens, wherein during an inspection process, the light beam emitted from the light source is focused on a target object by the metalens of the lens module and is reflected to form a reflected light by the target object a receiver for receiving the reflected light; and a processor for receiving an electric signal corresponding to the reflected light and generating an inspection result, (figures 1-5, light source 121, receiver 122, object 200, meta lens 20).   Although Park does not teach the material of the object is a semiconductor material, Jinlong also teaches, (Metalens array is used to detect defects with CD in nanometer of semiconductor material.  Please see the attached file for Jinlong).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Kim’s reference with a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
July 25, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877